 Case 3:20-mj-02579-JLB Document 1 Filed 07/01/20 PageID.1 Page 1 of 10




                                                   '20 MJ2579




6/30/20
       Case 3:20-mj-02579-JLB Document 1 Filed 07/01/20 PageID.2 Page 2 of 10




 1                                         AFFIDAVIT
 2         I, Task Force Officer Jacob Sanchez, being duly sworn, hereby state as follows:
 3                                     INTRODUCTION
 4         1.    I submit this affidavit in support of an application for a warrant to search the
 5 following electronic device(s):
 6               a. A blue Motorola cellular telephone (Target Device)
 7 As further described in Attachment A, and to seize evidence of crimes, specifically
 8 violations of Title 21, United States Code, Sections 952, 960 and 963 as further described
 9 in Attachment B. The requested warrant relates to the investigation and prosecution of
10 Roxanne ELKASSIS for importing approximately 292.8 grams of fentanyl from Mexico
11 into the United States. The Target Device is currently in the non-drug evidence room
12 located at the Drug Enforcement Administration, San Diego Field Division, 4560
13 Viewridge Avenue, San Diego, CA.
14         2.    The information contained in this affidavit is based upon my training,
15 experience, investigation, and consultation with other members of law enforcement.
16 Because this affidavit is made for the limited purpose of obtaining a search warrant for the
17 Target Device, it does not contain all the information known by me or other agents
18 regarding this investigation. All dates and times described are approximate.
19                                      BACKGROUND
20         3.    I have been employed as a Task Force Officer with the Drug Enforcement
21 Administration since (DEA) since February 2018. I am presently assigned to the DEA San
22 Diego Field Division, Narcotic Task Force (NTF). I have been a Deputy Sheriff with the
23 San Diego Sheriff's Department for approximately 6 years.
24         4.    During my tenure with DEA and other federal task forces, I have participated
25 in the investigation of various narcotics trafficking organizations involved in the
26 importation and distribution of controlled substances into and through the Southern District
27 of California. Through my training, experience, and conversations with other law
28 enforcement officers experienced in narcotics trafficking investigations, I have gained a

                                                1
       Case 3:20-mj-02579-JLB Document 1 Filed 07/01/20 PageID.3 Page 3 of 10




 1 working knowledge of the operational habits of narcotics traffickers, in particular those
 2 who attempt to import narcotics into the United States from Mexico at Ports of Entry.
 3         5.    I am aware that it is common practice for narcotics traffickers to work in
 4 concert utilizing cellular telephones. A common tactic utilized by narcotics traffickers is
 5 to smuggle controlled substances into the United States from Mexico by concealing the
 6 controlled substances in vehicles that enter the United States at Ports of Entry such as the
 7 San Ysidro Port of Entry and the Otay Mesa Port of Entry. Another common tactic utilized
 8 by narcotics traffickers is to smuggle controlled substances into the United States from
 9 Mexico by concealing the controlled substances with individuals known as body carriers
10 who conceal the narcotics on their persons.
11         6.     With respect to the importation of narcotics in these manners, I am aware that
12 narcotics traffickers in Mexico frequently communicate with the individuals (drivers or
13 body carriers) responsible for driving the vehicle or body carrying the concealed narcotics
14 into the United States. These communications can occur before, during and after the
15 narcotics are imported into the United States. For example, prior to the importation,
16 narcotics traffickers frequently communicate with the driver or body carrier regarding
17 arrangements and preparation for the narcotics importation. When the importation is
18 underway, narcotics traffickers frequently communicate with the driver or body carrier to
19 remotely monitor the progress of the narcotics, provide instructions to the driver or body
20 carrier and warn accomplices about law enforcement activity. When the narcotics have
21 been imported into the United States, narcotics traffickers may communicate with the
22 driver or body carrier to provide further instructions regarding the transportation of the
23 narcotics to a destination within the United States.
24         7.    Based upon my training, experience, and consultations with law enforcement
25 officers experienced in narcotics trafficking investigations, and all the facts and opinions
26 set forth in this affidavit, I am aware that cellular telephones (including their SIM card(s))
27 can and often do contain electronic evidence, including, for example, phone logs and
28 contacts, voice and text communications, and data, such as emails, text messages, chats

                                                2
        Case 3:20-mj-02579-JLB Document 1 Filed 07/01/20 PageID.4 Page 4 of 10




 1 and chat logs from various third-party applications, photographs, audio files, videos, and
 2 location data. This information can be stored within disks, memory cards, deleted data,
 3 remnant data, slack space, and temporary or permanent files contained on or in the cellular
 4 telephone. Specifically, searches of cellular telephones of individuals involved in the
 5 importation of narcotics may yield evidence:
 6
           a.    tending to indicate efforts to import controlled substances from Mexico
 7               into the United States;
 8
           b.    tending to identify accounts, facilities, storage devices, and/or services–
 9               such as email addresses, IP addresses, and phone numbers–used to
                 facilitate the importation of controlled substances from Mexico into the
10
                 United States;
11
           c.    tending to identify co-conspirators, criminal associates, or others involved
12
                 in importation of controlled substances from Mexico into the United
13               States;
14
           d.    tending to identify travel to or presence at locations involved in the
15               importation of controlled substances from Mexico into the United States,
                 such as stash houses, load houses, or delivery points;
16
17         e.    tending to identify the user of, or persons with control over or access to,
18               the Target Device; and/or

19         f.    tending to place in context, identify the creator or recipient of, or establish
20               the time of creation or receipt of communications, records, or data involved
                 in the activities described above.
21
                         FACTS SUPPORTING PROBABLE CAUSE
22
           8.    On 6-26-2020, Shawneea RAUCH and Roxanne ELKASSIS attempted to
23
     enter the United States from Mexico via the San Ysidro Port of Entry (SYS
24
     POE) Pedestrian Lanes. While walking through the pre-primary area of the port of entry,
25
     a narcotics detection K-9 alerted to both RAUCH and ELKASSIS as they were attempting
26
     to enter the country. RAUCH and ELKASSIS gave a negative declaration. Both RAUCH
27
     and ELKASSIS were escorted to secondary for further inspection.
28
           9.    In the secondary inspection area, a pat down was conducted on ELKASSIS
                                                 3
       Case 3:20-mj-02579-JLB Document 1 Filed 07/01/20 PageID.5 Page 5 of 10




 1 by CBP officers. ELKASSIS stated she also had something in her bra and groin area. CBP
 2 officers removed two plastic baggies containing blue pills, identical to pills containing
 3 fentanyl. The pills later tested positive for fentanyl and had a net weight of 292.8 grams.
 4 ELKASSIS was then placed under arrest by CBP officers. The pills were seized by CBP
 5 Officers and will be submitted to the DEA lab for purity testing.
 6        10.    At the SYS POE, SA Gray and TFO Sanchez interviewed ELKASSIS. TFO
 7 Sanchez read ELKASSIS her Miranda warnings, to which ELKASSIS stated she
 8 understood her rights and was willing to speak with agents. The interview was audio/video
 9 recorded. The following is a synopsis of the interview provided by ELKASSIS, for full
10 interview see digital CD.
11        11.    ELKASSIS said she crossed into Mexico with the intention of smuggling
12 narcotics across the border. ELKASSIS said she had crossed into Mexico only a few hours
13 before her arrest. ELKASSIS and RAUCH met with unknown people in Tijuana, Mexico,
14 close to the international border and received the pills. ELKASSIS and RAUCH then
15 attempted to cross into the United States but were subsequently arrested by CBP officers.
16        12.    ELKASSIS said she knew it was illegal to cross drugs into the United States.
17 ELKASSIS said the reason she was smuggling narcotics into the United States, was to help
18 her friend "Marcos," who had stolen money from unknown individuals. By crossing the
19 drugs, ELKASSIS believed this would cancel "Marcos'" debt. If the smuggling attempt
20 was successful, ELKASSIS said they were supposed to rent a car and drive towards
21 Fontana, CA, then to Los Angeles, CA. ELKASSIS said she never met the man who was
22 directing her smuggling attempt, as she was receiving the information from RAUCH.
23        13.    During the arrest of ELKASSIS, agents seized the Target Device, which was
24 in her possession. ELKASSIS admitted during her post-Miranda interview that the Target
25 Device belonged to her. The Target Device is currently in the non-drug evidence room
26 located at the Drug Enforcement Administration, San Diego Field Division, 4560
27 Viewridge Avenue, San Diego, CA.
28        14.    Based upon my experience and training, consultation with other law

                                               4
       Case 3:20-mj-02579-JLB Document 1 Filed 07/01/20 PageID.6 Page 6 of 10




 1 enforcement officers experienced in narcotics trafficking investigations, and all the facts
 2 and opinions set forth in this affidavit, I believe that telephone numbers, contact names,
 3 electronic mail (email) addresses, appointment dates, messages, pictures and other digital
 4 information are stored in the memory of the Target Device. In light of the above facts and
 5 my experience and training, there is probable cause to believe that ELKASSIS was using
 6 the Target Devices to communicate with others to further the importation of illicit narcotics
 7 into the United States. Further, in my training and experience, narcotics traffickers may be
 8 involved in the planning and coordination of a drug smuggling event in the days and weeks
 9 prior to an event. Co-conspirators are also often unaware of a defendant’s arrest and will
10 continue to attempt to communicate with a defendant after their arrest to determine the
11 whereabouts of the narcotics. Based on my training and experience, it is also not unusual
12 for individuals, such as ELKASSIS, to attempt to minimize the amount of time they were
13 involved in their smuggling activities, and for the individuals to be involved for weeks and
14 months longer than they claim. Accordingly, I request permission to search the Target
15 Device for data beginning on May 26, 2020 up to and including June 26, 2020.
16                                     METHODOLOGY
17         15.   It is not possible to determine, merely by knowing the cellular telephone’s
18 make, model and serial number, the nature and types of services to which the device is
19 subscribed and the nature of the data stored on the device. Cellular devices today can be
20 simple cellular telephones and text message devices, can include cameras, can serve as
21 personal digital assistants and have functions such as calendars and full address books and
22 can be mini-computers allowing for electronic mail services, web services and rudimentary
23 word processing. An increasing number of cellular service providers now allow for their
24 subscribers to access their device over the internet and remotely destroy all of the data
25 contained on the device. For that reason, the device may only be powered in a secure
26 environment or, if possible, started in “flight mode” which disables access to the network.
27 Unlike typical computers, many cellular telephones do not have hard drives or hard drive
28 equivalents and store information in volatile memory within the device or in memory cards

                                               5
       Case 3:20-mj-02579-JLB Document 1 Filed 07/01/20 PageID.7 Page 7 of 10




 1 inserted into the device. Current technology provides some solutions for acquiring some of
 2 the data stored in some cellular telephone models using forensic hardware and software.
 3 Even if some of the stored information on the device may be acquired forensically, not all
 4 of the data subject to seizure may be so acquired. For devices that are not subject to forensic
 5 data acquisition or that have potentially relevant data stored that is not subject to such
 6 acquisition, the examiner must inspect the device manually and record the process and the
 7 results using digital photography. This process is time and labor intensive and may take
 8 weeks or longer.
 9         16.   Following the issuance of this warrant, I will collect the Target Device and
10 subject it to analysis. All forensic analysis of the data contained within the telephone and
11 its memory cards will employ search protocols directed exclusively to the identification
12 and extraction of data within the scope of this warrant.
13         17.   Based on the foregoing, identifying and extracting data subject to seizure
14 pursuant to this warrant may require a range of data analysis techniques, including manual
15 review, and, consequently, may take weeks or months. The personnel conducting the
16 identification and extraction of data will complete the analysis within 90 days, absent
17 further application to this court.
18                      PRIOR ATTEMPTS TO OBTAIN THIS EVIDENCE
19         18.   Law enforcement has not previously attempted to obtain the evidence
20 sought by this warrant.
21                                        CONCLUSION
22         19.   Based on the facts and information set forth above, I submit there is probable
23 cause to believe that a search of the Target Device will yield evidence of ELKASSIS's
24 violations of Title 21, United States Code, Sections 952, 960 and 963. Accordingly, I
25 request that the Court issue a warrant authorizing law enforcement to search the item
26 described in Attachment A and seize the items listed in Attachment B using the above-
27 described methodology.
28

                                                6
       Case 3:20-mj-02579-JLB Document 1 Filed 07/01/20 PageID.8 Page 8 of 10




 1 I swear the foregoing is true and correct to the best of my knowledge and belief.
 2
 3                                         ____________________________
                                           Task Force Officer Jacob Sanchez
 4
                                           Drug Enforcement Administration
 5
 6 Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P.
                             30th day of June, 2020.
   4.1 by telephone on this ____
 7
 8 _________________________
   Honorable JILL BURKHARDT
 9 United States Magistrate Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              7
   Case 3:20-mj-02579-JLB Document 1 Filed 07/01/20 PageID.9 Page 9 of 10



                                ATTACHMENT A

                          PROPERTY TO BE SEARCHED

The following property is to be searched:

   A. A blue Motorola cellular telephone (Target Device)

The Target Device is currently in the possession of Drug Enforcement Administration,
4560 Viewridge Avenue, San Diego, CA.
  Case 3:20-mj-02579-JLB Document 1 Filed 07/01/20 PageID.10 Page 10 of 10



                                  ATTACHMENT B

                                ITEMS TO BE SEIZED

      Authorization to search the Target Device described in Attachment A includes
the search of disks, memory cards, deleted data, remnant data, slack space, and
temporary or permanent files contained on or in the Target Devices for evidence
described below. The seizure and search of the Target Device shall follow the search
methodology described in the affidavit submitted in support of the warrant.

      The evidence to be seized from the Target Device will be electronic records,
communications, and data such as emails, text messages, chats and chat logs from
various third-party applications, photographs, audio files, videos, and location data, for
the period of May 26, 2020, up to and including June 26, 2020:

      a.     tending to indicate efforts to import controlled substances from Mexico
             into the United States;

      b.     tending to identify accounts, facilities, storage devices, and/or services–
             such as email addresses, IP addresses, and phone numbers–used to
             facilitate the importation of controlled substances from Mexico into the
             United States;

      c.     tending to identify co-conspirators, criminal associates, or others involved
             in importation of methamphetamine, heroin, or some other federally
             controlled substance, from Mexico into the United States;

      d.     tending to identify travel to or presence at locations involved in the
             importation controlled substances from Mexico into the United States,
             such as stash houses, load houses, or delivery points;

      e.     tending to identify the user of, or persons with control over or access to,
             the Target Device; and/or

      f.     tending to place in context, identify the creator or recipient of, or establish
             the time of creation or receipt of communications, records, or data involved
             in the activities described above;

which are evidence of violations of Title 21, United States Code, Sections 952, 960 and
963.
